A motion to dismiss has been filed because the plaintiffs in error failed to give notice in open court either at the time the judgment was rendered or within 10 days thereafter of intention to appeal to the Supreme Court and the record not affirmatively showing such notice was given. A response was called for under date of July 27, 1936, but the same has not been complied with. In the case of French v. *Page 228 
Bragg, 177 Okla. 43, 55 P.2d 953, we said:
"Where the defendant in error has filed a motion to dismiss upon jurisdictional grounds, and this court has ordered the plaintiff in error to respond thereto and no response has been filed, it is not the duty of this court to inquire further into the jurisdiction where the authorities cited by the movant reasonably sustain the lack of jurisdiction."
The appeal is therefore dismissed.
McNEILL, C. J., OSBORN, V. C. J., and BUSBY, WELCH, PHELPS, CORN, and GIBSON, JJ., concur. RILEY and BAYLESS, JJ., absent.